Citation Nr: 0819067	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-25 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.T.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2008.  A 
transcript is of record.


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran's degenerative joint 
disease of the left shoulder is due to any incident or event 
in active service, and arthritis is not shown to have been 
manifested either in service or within one year after 
separation from service.


CONCLUSION OF LAW

Degenerative joint disease of the left shoulder was not 
incurred in or aggravated by service, nor may degenerative 
joint disease of the left shoulder be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).




In August 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.

The Board finds that the content of the August 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the April 2005 
rating decision and July 2006 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.  Moreover, such information was provided to 
the veteran in the July 2006 SOC.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Laws, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007). 

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).


The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.


The veteran currently has service connection in effect for 
residuals of right ankle fracture, evaluated as 20 percent 
disabling; low back disorder, rated at 20 percent; right knee 
disorder, rated at 10 percent, left ankle disorder, rated at 
10 percent; hearing loss, at zero percent; and hemorrhoids, 
also zero percent.  His combined service-connected disability 
rating is 50 percent.

The veteran's service treatment records (STRs) show that in 
August 1972 the veteran complained of a cervical muscle 
sprain with pain, tenderness, and stiffness.  The range of 
motion was good, and the veteran was told to continue use of 
a cervical collar and warm soaks, and he was put on limited 
duty.  X-rays of the cervical spine showed no fractures or 
dislocations and there were no findings regarding the 
veteran's left shoulder.  In August 1975 the veteran 
complained of pain in his back and shoulder, and he was 
advised to sleep on a hard surface.  He had a sudden onset of 
acute, crushing chest and anterior shoulder pain with nausea 
and shortness of breath in December 1975 that lasted for 
approximately five hours and subsided completely over the 
next five days.  He had chest pain in November 1975 that 
radiated into his left shoulder.  In January 1976 the veteran 
had an episode of chest pain that included a feeling of left 
arm pins and needles.  He was diagnosed with an episode of 
chest pain, probably non-cardiac.

At a July 1976 physical examination the veteran did not have 
any limitations or abnormalities affecting his upper 
extremities or spine.  On a September 1976 Report of Medical 
History, he checked a box indicating that he had a bone, 
joint, or other deformity.  He also indicated that he did not 
have a painful or "trick" shoulder.

After his separation from active duty, the veteran had 
service in the Marine Corps Reserve, apparently both active 
duty for training and inactive duty training.  The records 
from his reserve service show that, at a December 1982 
physical examination, he did not have any limitations or 
abnormalities with his upper extremities or spine.  In 
addition, he indicated in December 1982 that he did not have 
a bone, joint, or other deformity and that he did not have a 
painful or "trick" shoulder.  His only complaint regarding 
any joint problem pertained to an old ankle fracture, for 
which he is service connected.  Several reports of physical 
qualification for reserve training duty in 1983 and 1984 are 
negative for pertinent problems.  At a June 1987 tri-annual 
reserve physical examination, the veteran did not have any 
limitations or abnormalities involving his upper extremities 
or spine.

The veteran wrote in August 2004 that his left shoulder is 
always grating and sore.  He continued that when he rolls his 
arm forward it makes an audible noise that can be heard even 
by people who are not close by.  His wife also provided a 
statement in August 2004, to the effect that when she met the 
veteran in 1991 he would casually mention pain in his 
shoulder.  She further wrote that when he moves his shoulder 
it makes a noise which she can hear.

The veteran had a VA examination for his shoulder in November 
2004, at which the examiner reviewed his claims file.  At the 
examination the veteran reported having pain in his left 
shoulder 99 percent of the time with significant grinding, 
popping, and snapping of the shoulder with movement.  He said 
that rotator cuff surgery was recommended but that he was not 
in a financial position to have the surgery at the time.  The 
pain was constant and was associated with stiffness and a 
limited range of motion.  There was sharp pain when he 
assumed the left lateral recumbent position, and this 
frequently awakened him from restorative sleep.  Intense pain 
was relieved by moving the shoulder about, causing it to snap 
multiple times until it felt loosened up.  The veteran said 
his work as a long haul truck driver frequently caused a 
straining of the left shoulder joint, contributing to flare-
ups.  

On clinical evaluation the veteran's left upper extremity was 
normal, deep tendon reflexes were 2/4 throughout, and sensory 
function was intact.  X-rays of the left shoulder showed some 
arthritic changes at the acromioclavicular joint and mild 
arthritic changes at the glenohumeral joint with a small 
osteophyte at the inferomedial aspect of the humeral head.  
There was some irregularity of the greater tuberosity and a 
small calcification of the soft tissue adjacent to this 
consistent with a calcific tendinitis or bursitis.  The 
examiner felt from the X-rays that the veteran has mild to 
moderate arthritic changes.  He diagnosed the veteran with 
degenerative joint disease of the left shoulder.  The 
examiner opined that it was impossible for him to form a 
nexus relationship between the veteran's present left 
shoulder condition and his active service.


The veteran testified in March 2008 that his work as a truck 
driver causes him to have left shoulder pain.  When he sleeps 
on his left side it takes about 30 minutes upon waking up for 
his arm to move freely enough to do what he needs to do.  The 
veteran estimated that there are four to five days per week 
when he feels weak all of the time.  Ms. T, the veteran's 
wife, testified that there are times when the veteran is in 
agony while driving his truck.  She also said that he has to 
hire people to help with some of his yard work or with tasks 
such as cleaning out the garage because of his shoulder.

We recognize the sincerity of the assertions advanced by the 
veteran that his degenerative joint disease of the left 
shoulder is service connected.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, degenerative joint disease of 
the left shoulder requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the left shoulder, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Entitlement to service connection for degenerative joint 
disease of the left shoulder is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


